DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims  21-32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Magana (U.S. Published Application No. 2016/0242450).
           Magana discloses a food product (e.g. Abstract) comprising apple cider vinegar (e.g. paragraph 196); a gelling agent (pectin, e.g. paragraphs 45, 78, and 79; claim 5); an oligosaccharide (e.g. corn syrup; paragraph 176); an artificial sweetener (paragraph 178); water (e.g. paragraph 97); sodium citrate (e.g. paragraphs 105 and 140); citric  and adipic acid (e.g. paragraph 140); natural flavor (e.g. natural strawberry flavor, paragraph 105; paragraph 186: "Flavorings include natural flavoring substances"); Vitamins B6, B9 (folic acid) and B12 (e.g. paragraph 183); and wherein said product takes many forms including gummy candy (e.g. paragraphs 21, 83, and 84).           Magana does not teach the amounts of apple cider vinegar as called for the instant claims but does refer to same as a nutritional supplement (paragraph 196).  Additionally, apple cider vinegar is notoriously well-known for many different benefits including, for example, use as a flavorant including imparting a sour flavor, as antimicrobial agent, a preservative, an acidulant for pH adjustment, and various health benefits including an aid in weight and blood sugar control.  Absent a showing of unexpected results, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have arrived at the claimed range through routine experimentation to obtain such well-known effects/benefits.  Knowing that an additive will cause a certain result, one would specifically measure the result and control the amount of additive added thereto in relation to the amount of result desired.  In re Skoner, 186 UPSQ 80.         The instant claims call for the inclusion of carrot, apple, beet root, and pomegranate.   Magana further discloses the inclusion of fruits and vegetables in the food product used therein including for the use of same in providing fiber (e.g. paragraphs 64, 139, 198) and, moreover, the use of root-related flavorants (e.g. paragraph 188).  Carrots, beet root, pomegranate, and apple are notoriously well-known vegetable, fruit, and root materials used as food ingredients.  It is not seen where the particular combination of same would provide for a patentable distinction, and it would have been further obvious to have incorporated same as a matter of preference depending on taste, color, and fiber content of the food product.           Magana further discloses the use of a gelling agent including pectin (e.g. paragraphs 45, 78, and 79; claim 5) and oligosaccharide (e.g. corn syrup), but is silent as to the amounts of same, specifically, to be used.  However, absent a showing of unexpected results, it would have been further obvious to have arrived at said amounts through routine experimentation.  Knowing that an additive will cause a certain result, one would specifically measure the result and control the amount of additive added thereto in relation to the amount of result desired.  In re Skoner, 186 UPSQ 80.          Regarding claims 38 and 39, although Magana is silent regarding incorporating ginger and chili, same discloses the use of flavorings in general in the food composition including those that in the form of a gummy composition (e.g. paragraph 114).  Chili and ginger flavors are notoriously well-known, and, absent a showing of unexpected results, it would have been further obvious to have employed either such flavorings as a matter of preference in the flavor desired in the final food composition.         Regarding the particular amounts of vitamins called for in instant claims 35-37, it would have been further obvious to have arrived at same as a matter of preference to the degree of effect desired from same.  In re Skoner, 186 UPSQ 80.4.      Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Magana (U.S. Published Application No. 2016/0242450) taken together with Enzymedica Marketing article “What is the “Mother” in Apple Cider Vinegar?”.          Regarding claim 33, Magana is silent regarding the food product containing  comprises apple cider mother of vinegar, specifically. However, apple cider vinegar uses "the mother" in its manufacturing process as taught in the Enzymedica article (e.g. paragraph 2: "Then, bacteria is added, which converts the alcohol into acetic acid. This bacteria is what is known as the mother") which also teaches that "the mother" has health benefits (e.g. paragraph 3: "The mother consists of dozens of strains of good bacteria, which we often refer to as probiotics. These help keep your digestive system running smoothly, so that you can get the most out of the food that you consume".). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to specifically include apple cider mother of vinegar due to its reported health benefits. 
5.        Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Magana (U.S. Published Application No. 2016/0242450) taken together with Munsell (Published U.S. Application No. 2020/0000135).           Regarding claim 41, Magana is silent regarding use of CBD and THC.  However, it is well-known to employ same in food products including gummy treats as taught by Munsell (e.g. paragraphs 50 and 52).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated CBD and/or THC in the product of Magana as a matter of preference for the benefits attributed to same as taught in Munsell (paragraph 48).                                                      Double Patenting
6.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.7.        Claims 21, 26, and 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of U.S. Patent No. 10791755.           Said instant claims are generic to or fully encompass the claims of U.S. Patent No. 10791755.  In particular, the claims of U.S. Patent No. 10791755 recite a food product that is more specific than that of the instant invention and well within the scope of same.8.        Claims 22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10791755.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 22 calls for a variety of different sweeteners and instant claim 27 calls for a different the range in amounts of apple cider vinegar (lower limit 5% in instant claim 27 is outside the range of claim 1 in U.S. Patent No. 10,980266).  Regarding the variety of sweeteners recited (i.e. claim 22), all are well-known food ingredients, and, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to have employed any one of same as alternatives as a matter of preference depending on, for example, differences in price or availability of same.  As for the difference in the lower limit percent of apple cider vinegar in instant claims 27, it is not seen where such difference would make for a patentable distinction, and it would have been further obvious to have employed a slight change in apple cider vinegar range (lower limit changed from “about 6%” to 5%) as a matter of preference.9.        Claims 23-25 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10791755 taken together with Magana (U.S. Published Application No. 2016/0242450). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims call for a variety of different oligosaccharides and same being a syrup (claim 1 of U.S. Patent No. 10,791,755 recites tapioca in general); differences in amounts of vitamins B6, B9, and B12; the inclusion of adipic acid, ginger, and chili; and wherein said product is a gummy.  As discussed above, Magana teaches a similar-type of food product comprising many of the ingredients claimed including adapic acid and the use of oligosaccharides in the forms of syrups (e.g. paragraph 176).  It would have been obvious to one having ordinary skill in the art to have employed all of such ingredients as a matter of preference of alternate acids or oligosaccharide syrups as a matter of preference in considering the cost or availability of one acid or oligosaccharide over another. Regarding the variety of oligosaccharides recited (i.e. claim 25), all are well-known food ingredients, and, absent a showing of unexpected results, it would have been further obvious to have employed any one of same as alternatives as a matter of preference depending on, for example, differences in price or availability of same. Furthermore, it would have been further obvious to have provided said product in the form of a gummy as taught by Magana (e.g. paragraphs 21, 83, and 84) as a matter of preference.  Differences in the amounts of said vitamins is not seen as a patentable distinction, and it would have been further obvious to have arrived at same as a matter of preference depending on the degree of benefit provided by each.   Regarding the inclusion of chili and ginger, Magana is silent but does teach the use of flavorings in general in the food composition including those that are in the form of a gummy composition (e.g. paragraph 114).  Chili and ginger flavors are notoriously well-known, and, absent a showing of unexpected results, it would have been further obvious to have employed either such flavorings as a matter of preference in the flavor desired in the final food composition.10.        Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10791755 taken together with Munsell (Published U.S. Application No. 2020/0000135).           Regarding claim 41, claim 1 of U.S. Patent No. 10791755 is silent regarding use of CBD and THC.  However, it is well-known to employ same in food products including gummy treats as taught by Munsell (e.g. paragraphs 50 and 52).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated CBD and/or THC as a matter of preference for the benefits attributed to same as taught in Munsell (paragraph 48). 11.        Claims 21, 23-26, 28-33, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9-13, and 17-20 of U.S. Patent No. 10980266.           Said instant claims are generic to or fully encompass the claims of U.S. Patent No. 10980266.  In particular, the claims of U.S. Patent No. 10980266 recite a food product that is more specific than that of the instant invention and well within the scope of same.12.        Claims 22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10980266.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 22 calls for a variety of different sweeteners and instant claim 27 calls for a different the range in amounts of apple cider vinegar (lower limit 5% in instant claim 27 is outside the range of claim 1 in U.S. Patent No. 10,980266).  Regarding the variety of sweeteners recited (i.e. claim 22), all are well-known food ingredients, and, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to have employed any one of same as alternatives as a matter of preference depending on, for example, differences in price or availability of same.  As for the difference in the lower limit percent of apple cider vinegar in instant claims 27, it is not seen where such difference would make for a patentable distinction, and it would have been further obvious to have employed a slight change in apple cider vinegar range (lower limit changed from “about 6%” to 5%) as a matter of preference.13.        Claims 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10791755 taken together with Magana (U.S. Published Application No. 2016/0242450). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 34-37 further call for natural flavor, beet root, pomegranate, and vitamins B6, B9, and B12 as well as the amounts of said vitamins.           Magana discloses a similar product which further contains natural flavor (e.g. natural strawberry flavor, paragraph 105; paragraph 186: "Flavorings include natural flavoring substances") as well as Vitamins B6, B9 (folic acid) and B12 (e.g. paragraph 183).   It would have been obvious to one having ordinary skill in the art to have incorporated such further ingredients as a matter of preference for their art recognized uses.  Regarding the particular amounts of vitamins called for in instant claims 35-37, it would have been further obvious to have arrived at same as a matter of preference to the degree of effect desired from same.  In re Skoner, 186 UPSQ 80.  Although Magana does not teach the specific inclusion of beet root and pomegranate, same does teach   the inclusion of fruits and vegetables in the food product used therein including for the use of same in providing fiber (e.g. paragraphs 64, 139, 198) and, moreover, the use of root-related flavorants (e.g. paragraph 188).  Beet root and pomegranate are notoriously well-known fruit and root materials used as food ingredients.  It is not seen where the inclusion of same would provide for a patentable distinction, and it would have been further obvious to have incorporated same as a matter of preference depending on the desired taste, color, and fiber content of the food product. 14.        Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10980266 taken together with Munsell (Published U.S. Application No. 2020/0000135).           Regarding claim 41, claim 1 of U.S. Patent No. 10980266 is silent regarding use of CBD and THC.  However, it is well-known to employ same in food products including gummy treats as taught by Munsell (e.g. paragraphs 50 and 52).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated CBD and/or THC as a matter of preference for the benefits attributed to same as taught in Munsell (paragraph 48).15.        Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 10980265.            Said instant claims are generic to or fully encompass the claims of U.S. Patent No. 10980265.  In particular, the claims of U.S. Patent No. 10980265 recite a food product that is more specific than that of the instant invention and well within the scope of same.16.        Claims 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-10, 12-16, and 20 of U.S. Patent No. 10980265 taken together with Magana (U.S. Published Application No. 2016/0242450).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims further call for the gelling agent to be pectin. Magana teaches a similar product which employs various gelling agents including pectin.  It would have been obvious to one having ordinary skill in the art to have employed pectin as the gelling agent as a matter of preference.   Additionally, instant claim 22 calls for a variety of different sweeteners and instant claim 27 calls for a different the range in amounts of apple cider vinegar (lower limit 5% in instant claim 27 is outside the range of claim 1 in U.S. Patent No. 10,980266).  Regarding the variety of sweeteners recited (i.e. claim 22), all are well-known food ingredients, and, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to have employed any one of same as alternatives as a matter of preference depending on, for example, differences in price or availability of same.  As for the difference in the lower limit percent of apple cider vinegar in instant claims 27, it is not seen where such difference would make for a patentable distinction, and it would have been further obvious to have employed a slight change in apple cider vinegar range (lower limit changed from “about 6%” to 5%) as a matter of preference.  Regarding claims 38 and 39, although Magana is silent regarding incorporating ginger and chili, same discloses the use of flavorings in general in the food composition including those that in the form of a gummy composition (e.g. paragraph 114).  Chili and ginger flavors are notoriously well-known, and, absent a showing of unexpected results, it would have been further obvious to have employed either such flavorings as a matter of preference in the flavor desired in the final food composition.  Instant claim 41 calls for adipic acid.  Magana further teaches adipic acid as an alternative to citric acid (e.g. paragraph 140).  Absent a showing of unexpected results, it would have been obvious to have employed same as a matter of preference.17.        Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10980265 taken together with Munsell (Published U.S. Application No. 2020/0000135).           Regarding claim 41, claim 1 of U.S. Patent No. 10980265 is silent regarding use of CBD and THC.  However, it is well-known to employ same in food products including gummy treats as taught by Munsell (e.g. paragraphs 50 and 52).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated CBD and/or THC as a matter of preference for the benefits attributed to same as taught in Munsell (paragraph 48).
                                             Additional Prior Art18.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   In particular, Warner teaches using apple cider vinegar for flavoring (e.g. paragraph 15).  Sugar Free Gum Drops teaching using apple cider vinegar in sour patch type gummy treats.  Bakerpedia teaches the use of vinegar including apple cider vinegar being used as an acidulant, preservative, and antimicrobial agent in foods.  Axe discloses a variety of different health benefits using apple cider vinegar in foods.

                                               


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
August 13, 2020